Citation Nr: 1009000	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for systemic lupus erythematosus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to October 1991 
and from January 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A decision granted service connection for 
systemic lupus erythematosus.  It also granted a 10 percent 
evaluation for this disability, effective from October 14, 
2004.  

After the Veteran initiated an appeal of the 10 percent 
evaluation assigned for lupus in the May 2006 rating 
decision, a September 2008 rating decision increased the 
evaluation for this disability to 60 percent, also effective 
from October 14, 2004.  However, a Veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  As the Veteran has not indicated that 
the 60 percent evaluation satisfies his claim, his case 
remains on appeal to the Board. 

A claim for a total rating is undergoing development, but has 
not been developed as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the initial 60 percent evaluation 
assigned to his service connected systemic lupus 
erythematosus is inadequate.  He believes that this 
disability is totally disabling.  


After certification of the case to the Board, in May 2009, 
the Veteran submitted a copy of a May 2009 award letter from 
the Social Security Administration (SSA).  This letter states 
that a decision had been made that was favorable to the 
Veteran, and which found him to be disabled due to systemic 
lupus erythematosus as well as other disabilities.  

A review of the claims folder reveals that a copy of the SSA 
decision referenced in the May 2009 award letter is not 
contained in the claims folder.  Furthermore, the medical 
records that were relied on to reach this decision were not 
cited, and there is no indication that they are in the claims 
folder.  

The Courts have imposed a duty to obtain SSA decisions and 
underlying medical records where they might be pertinent.  
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  These records 
shall then be associated with the claims 
folder. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


